Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ACQUISITION AGREEMENT THIS ACQUISITION AGREEMENT, dated as of the 9th day of January 2009 (this Agreement) is entered into by and between QUANTUM INFORMATION, INC., a Nevada corporation (Quantum), JOHN P. BAUGUES JR., an individual residing in Montana, The JOHN PAUL BAUGUES SR. FAMILY TRUST (collectively Baugues) and TRX CAPITAL, LLC, a California limited liability company (TRX) (Baugues and TRX are referred to herein as the Sellers). Quantum, Baugues and TRX are referred to singularly as a Party and collectively as the Parties. WITNESSETH: WHEREAS, Baugues and TRX collectively own 100% of the membership interests in each of Patoka River Coal Company LLC (PRCC): Patoka River Holdings, LLC (PRH), and Carbon County Holdings LLC (CCH), (PRCC, PRH and CCH are each a limited liability company organized in the State of Delaware and PRCC, , PRH and CCH are collectively referred to herein as the LLCs); WHEREAS, CCH is the lessee of a certain mining property located in Carbon County, Montana, which allows for the mining of coal across approximately 6,254 mineral and surface acres and PRCC and PRH own certain rights to coal mining properties in Gibson County, Indiana (collectively referred to as the Properties) and Baugues and TRX wish to locate and obtain funding for the development of the Properties; WHEREAS, Quantum is in the business of theatrical motion picture industry and wishes to transition its business into the coal industry; WHEREAS, the Sellers and the Board of Directors of Quantum have deemed it advisable and in the best interests of Quantum, PRCC, PRH and CCH that the LLCs be acquired by Quantum, pursuant to the terms and conditions set forth in this Agreement; WHEERAS, Quantum and the Sellers have agreed in principal to the acquisition of ownership of the LLCs by Quantum whereby the Sellers will deliver all of their membership interests in each LLC to Quantum in exchange for the issuance by Quantum of Eight Million (8,000,000) shares of its common stock for the LLCs, on the terms and conditions set forth herein (the Share Exchange); and WHEREAS, the parties desire the transaction to qualify as a tax-free reorganization under the Internal Revenue Code of 1986, as amended. NOW, THEREFORE, in consideration, of the promises and of the mutual representations, warranties and agreements set forth herein, the Parties hereto agree as follows: 1 ARTICLE I DEFINITIONS Section 1.01. Definitions . The following terms shall have the following respective meanings: Affiliate with respect to any Party, a Person that directly or indirectly controls, is controlled by, or is under common control of such Party. For the purpose of this definition, control means (i) ownership of more than fifty percent (50%) of the voting shares of a Person or (ii) the right or ability to direct the management or policies of a Person through ownership of voting shares or other securities, pursuant to a written agreement or otherwise; Business Day a day (other than a Saturday) on which banks in Nevada are open for business throughout their normal business hours; Closing Completion the closing of the transactions contemplated by this Agreement; completion of acquisition of the LLC Interests in accordance with the terms and conditions of this Agreement; Encumbrance any mortgage, charge, pledge, lien, (otherwise than arising by statute or operation of law), equities, hypothecation or other encumbrance, priority or security interest, preemptive right deferred purchase, title retention, leasing, sale-and-repurchase or sale-and-leaseback arrangement whatsoever over or in any property, assets or rights of whatsoever nature and includes any agreement for any of the same and reference to Encumbrances shall be construed accordingly; Exchange Act LLC Interests the U.S. Securities Exchange Act of 1934; all of the issued and outstanding membership interests both PRCC, PRH and CCH; Person any individual, firm, company, government, state or agency of a state or any joint venture, association or partnership (whether or not having separate legal personality); Quantum Shares the total of Eight Million (8,000,000) shares of Quantums common stock Securities Act SEC the U.S. Securities Act of 1933; the U.S. Securities and Exchange Commission; 2 U.S. United States Dollars or US$ United States of America; United States dollars; Section 1.02. Rules of Construction . (a) Unless the context otherwise requires, as used in this Agreement: (i) including means including, without limitation; (ii) words in the singular include the plural; (iii) words in the plural include the singular; (iv) words applicable to one gender shall be construed to apply to each gender; (v) the terms hereof, herein, hereby, hereto and derivative or similar words refer to this entire Agreement, including the Schedules hereto; (vi) the terms Article, Section and Schedule shall refer to the specified Article, Section or Schedule of or to this Agreement and references to paragraphs shall refer to the relevant paragraph of a specified Schedule and (vii) the term day shall refer to calendar days. (b) Titles and headings to Articles and Sections are inserted for convenience of reference only, and are not intended to be a part of or to affect the meaning or interpretation of this Agreement. ARTICLE II THE EXCHANGE Section 2.01 Exchange of Quantum Shares for the LLC Interests . (a) Subject to and upon the terms and conditions of this Agreement, on the Closing Date (as defined hereafter), Quantum shall acquire all of the LLC Interests from the Sellers with the LLC Interests being free from all Encumbrances together with all rights now or hereafter attaching thereto. (b) Subject to and upon the terms and conditions of this Agreement, on the Closing Date, Quantum shall deliver to the Sellers: (i) such number of restricted shares of the Quantum Shares as specified below to each Seller, in exchange for all of the Sellers membership interests in PRCC and PRH and which shall represent, in the aggregate, forty percent (40%) of Quantums total issued and outstanding shares of common stock on the Closing Date: TRX Capital, LLC 2,000,000 John P. Baugues, Jr. 1,020,000 The John Paul Baugues, Sr. Family Trust 980,000 3 (ii) such number of restricted shares of Quantum Shares as specified below to each Seller, in exchange for all of the membership interests in CCH, which shall represent, in the aggregate, forty percent (40%) of Quantums total issued and outstanding shares of common stock on the Closing Date: TRX Capital, LLC 2,000,000 John P. Baugues, Jr. 1,020,000 The John Paul Baugues, Sr. Family Trust 980,000 provided , however , that the percentages referenced subparagraphs (b)(i) and (b)(ii) do not take into account the private placement of 2,000,000 shares that Quantum is undertaking, which will result in dilution to such percentage ownership of the aforementioned shares. (c) Subject to and upon the terms and conditions of this Agreement, on the Closing Date, Quantum shall deliver to PRH funds in the amount of no less $2.6 million. Upon execution of this Agreement, or prior thereto, Quantum shall appoint one (1) member to Quantums Board of Directors, and Baugues shall name one (1) member to the Quantum Board of Directors. (d) The Exchange shall take place upon the terms and conditions provided for in this Agreement and in accordance with applicable law. If the Closing does not occur as set forth in Section 2.02 of this Agreement due to one Partys failure to perform, then the other Party may terminate this Agreement. Section 2.02. Closing Location. The Closing of the Exchange and the other transactions contemplated by this Agreement will occur no later than January 31, 2009, or as soon thereafter as possible (the Closing Date), at a place and time mutually agreed by the Parties in writing. Section 2.03. LLCs Closing Documents . At the Closing, the Sellers shall tender to Quantum: (a) Certified copy of resolutions of the members or managers of the LLCs, as the case may be, in a form satisfactory to Quantum, acting reasonably, authorizing the transfer and registration of the LLC Interests in the name of Quantum and the issuance of ownership certificates representing the LLC Interests in the name of Quantum. (b) Original ownerships certificates issued in the name of the Sellers representing all of the LLC Interests, duly endorsed for transfer by the Sellers and marked cancelled for transfer or as otherwise directed by Quantum or its counsel, in accordance with the laws of the State of Delaware; (c) New membership certificates issued by the LLCs in the name of Quantum representing the LLC Interests; 4 (d) A certified copy of the register of members of PRCC, PRH and CCH showing Quantum as the registered owner of the LLC Interests; and (e) A certificate executed by John P. Baugues Jr. and TRX certifying that the conditions in Section 8.01(b) have been satisfied. Section 2.04. Quantums Closing Documents. At the Closing, Quantum will tender to the Sellers: (a) A certified copy(ies) of resolutions of the Board of Directors of Quantum in a form satisfactory to the Sellers, acting reasonably, authorizing: (i) the execution and delivery of this Agreement by Quantum; and (ii) the issuance or transfer of the Quantum Shares to the Sellers in the amounts set forth in Section 2.01(b) above; (b) Share certificates, registered in the name of the Sellers or such other names as the Sellers may direct, representing the Quantum Shares; and (c) A certificate executed by a duly appointed officer of Quantum certifying that the conditions in Section 9.01(b) have been satisfied. ARTICLE III REPRESENTATIONS AND WARRANTIES Section 3.01. Each Party represents and warrants to the other Party that each of the warranties it makes herein is accurate in all respects and not misleading as at the date of this Agreement. Section 3.02. Each Party undertakes to disclose in writing to the other Party anything which is or may constitute a breach of or be inconsistent with any of the warranties immediately upon the same coming to its notice at the time of and after Completion. Section 3.03. Each Party agrees that each of the warranties it makes shall be construed as a separate and independent warranty and (except where expressly provided to the contrary) shall not be limited or restricted by reference to or inference from the terms of any other warranty or any other term of this Agreement. Section 3.04. Each Party acknowledges that the restrictions contained in Section 12.01 (Public Notices) and Section 12.10 (Confidentiality) shall continue to apply after the Completion under this Agreement without limit in time. 5 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF QUANTUM Section 4.01. Organization, Standing and Authority; Foreign Qualification. Quantum is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has all requisite corporate power and authority to own, lease and operate its properties and to conduct its business as presently conducted and as proposed to be conducted and is duly qualified or licensed as a foreign corporation in good standing in each jurisdiction in which the character of its properties or the nature of its business activities require such qualification. Section 4.02. Corporate Authorization. The execution, delivery and performance by Quantum of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary corporate action on the part of Quantum, and this Agreement constitutes a valid and binding agreement of Quantum. The Quantum Shares to be issued in accordance with this Agreement shall be duly authorized and, upon such issuance, will be validly issued, fully paid and non-assessable. Section 4.03. Capitalization. Quantums authorized capital stock currently consists solely of 75,000,000 shares of common stock, of which, immediately prior to the Closing, no more than 1,260,000 shares will be issued and outstanding. All of such issued and outstanding shares of Quantums common stock are duly authorized, validly issued, fully paid and non-assessable. Except as described on Schedule 4.03 and except for the Quantum Shares to be issued and delivered hereunder, there are no outstanding options, warrants, agreements or rights to subscribe for or to purchase, or commitments to issue, shares of Quantums common stock or any other security of Quantum or any plan for any of the foregoing. Except as set forth on Schedule 4.03, Quantum is not obligated to register the resale of any of its common stock on behalf of any shareholder of Quantum under the Securities Act. Section 4.04. SEC Filings. (a) Quantum has delivered to the Sellers: (i) Quantums Quarterly Report on Form 10-Q for the quarters ended July 31, 2008 and October 31, 2008; and (ii) audited financial statements for the fiscal year ended April 30, 2008, containing Quantums consolidated balance sheet at April 30, 2008 and consolidated statements of income, changes in stockholders' deficiency and cash flows of Quantum for the period from May 19, 2005 (date of inception) through April 30, 2008 (collectively, Quantums Reports). To the best of Quantums knowledge and belief, all of Quantums Reports as of their respective dates (i) comply in all material respects with the requirements of the Exchange Act and the rules and regulations of the SEC thereunder, (ii) do not contain any untrue statement of a material fact, and (iii) do not omit to state a material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading; and (b) All documents which Quantum is responsible for filing with the SEC or any regulatory agency in connection with this Agreement will comply as to form in all material respects with the requirements of applicable law, and all of the information relating to Quantum 6 in any document filed with the SEC or any other regulatory agency in connection with this Agreement or the transactions otherwise contemplated hereby shall be true and correct in all material respects. Section 4.06. Financial Statements. All consolidated financial statements included in Quantums Reports, including the related notes, fairly present, in conformity with generally accepted accounting principles (GAAP) applied on a consistent basis (except as indicated therein), the consolidated financial position of Quantum as of the dates thereof and the consolidated results of operations and changes in shareholders' equity and cash flows of Quantum for the periods then ended, subject, in the case of the interim financial statements, to normal and recurring year-end audit adjustments and except that the interim financial statements do not contain all of the notes required by GAAP. Section 4.07. Articles of Incorporation and Bylaws. (a) Quantum has heretofore delivered to the Sellers true, correct and complete copies of its Articles of Incorporation, certified by the Secretary of State of the State of Nevada and Bylaws or comparable instruments, certified by the corporate secretary thereof. Section 4.08. No Conflict. The execution, delivery and performance of this Agreement and the completion of the transactions contemplated herein will not: (a) violate any provision of the Articles of Incorporation, Bylaws or other charter or organizational document of Quantum; (b) violate, conflict with or result in the breach of any of the terms of, result in any modification of the effect of, otherwise give any other contracting party the right to terminate, or constitute (or with notice or lapse of time or both constitute) a default under, any contract to which Quantum is a party or by or to which either of its assets or properties, may be bound or subject; (c) violate any order, judgment, injunction, award or decree of any court, arbitrator or governmental or regulatory body against, or binding upon, or any agreement with, or condition imposed by, any governmental or regulatory body, foreign or domestic, binding upon Quantum or upon the securities, assets or business of Quantum; (d) violate any statute, law or regulation of any jurisdiction as such statute, law or regulation relates to Quantum or to the securities, properties or business of Quantum; or (e) result in the breach of any of the terms or conditions of, constitute a default under, or otherwise cause an impairment of, any permit or license held by Quantum. Section 4.09. Litigation. There is no litigation, suit, proceeding, action or claim at law or in equity, pending or to Quantums best knowledge threatened against or affecting Quantum or involving any of Quantums property or assets, before any court, agency, authority or arbitration tribunal, including, without limitation, any product liability, workers' compensation or wrongful dismissal claims, or claims, actions, suits or proceedings relating to toxic materials, hazardous 7 substances, pollution or the environment. Quantum is not subject to or in default with respect to any notice, order, writ, injunction or decree of any court, agency, authority or arbitration tribunal. Section 4.10. Compliance with Laws. To the best knowledge of Quantum, it has complied with all laws, municipal bylaws, regulations, rules, orders, judgments, decrees and other requirements and policies imposed by any governmental authority applicable to it, its properties or the operation of its business, except where the failure to comply will not have a material adverse effect on the business, properties, financial condition or earnings of Quantum. Section 4.11. True and Correct Copies. All documents furnished or caused to be furnished to Baugues by Quantum are true and correct copies, and there are no amendments or modifications thereto except as set forth in such documents. Section 4.12. Compliance with Securities Act. Neither Quantum nor to the knowledge of Quantum anyone authorized to act on its behalf has taken, or will take, any action that would subject the issuance or sale of the Exchange Shares hereunder to the registration requirements of Section 5 of the Securities Act; provided however, the availability of an exemption from the registration requirements of Section 5 is based upon the accuracy and completeness of the representations and warranties of the Sellers on which Quantum will rely. In connection with the offer and sale of the Exchange Shares, Quantum has not conducted any form of general solicitation or general advertising including advertisements, articles, notices or other communications published in any newspaper, magazine or similar media, or broadcast over radio, the Internet or television, or any seminar or meeting whose attendees have been invited by general solicitation or general advertising. Section 4.13. Contracts. (a) Except for the contracts set forth on Schedule 4.13 and excluding any obligation referenced in this Agreement, Quantum is not a party to any: (i) contracts with any current or former officer, director, employee, consultant, agent or other representative having more than three (3) months to run from the date hereof or providing for an obligation to pay and/or accrue compensation of $100,000 or more per annum, or providing for the payment of fees or other consideration in excess of $100,000 in the aggregate to any officer or director of Quantum, or to any other entity in which Quantum has an interest; (ii) contracts for the purchase or sale of equipment or services that contain an escalation, renegotiation or re-determination clause or that can be cancelled without liability, premium or penalty only on ninety (90) days or more notice; (iii) contracts for the sale of any of its assets or properties or for the grant to any person of any preferential rights to purchase any of its or their assets or properties; 8 (iv) contracts (including, without limitation, leases of real property) calling for an aggregate purchase price or payments in any one (1) year of more than $100,000 in any one case (or in the aggregate, in the case of any related series of contracts); (v) contracts relating to the acquisition by Quantum of any operating business of, or the disposition of any operating business by, any other person; (vi) executory contracts relating to the disposition or acquisition of any investment or of any interest in any person; (vii) joint venture contracts or agreements; (viii) contracts under which Quantum agrees to indemnify any party, other than in the ordinary course of business or in amounts not in excess of $100,000 or to share tax liability of any party; (ix) contracts containing covenants of Quantum not to compete in any line of business or with any person in any geographical area or covenants of any other person not to compete with Quantum in any line of business or in any geographical area; (x) contracts for or relating to computers, computer equipment, computer software or computer services; or (xi) contracts relating to the borrowing of money by Quantum or the direct or indirect guarantee by Quantum of any obligation for, or an agreement by Quantum to service, the repayment of borrowed money, or any other contingent obligations in respect of indebtedness of any other Person, including, without limitation: (A) any contract with respect to lines of credit; (B) any contract to advance or supply funds to any other person other than in the ordinary course of business; (C) any contract to pay for property, products or services of any other person even if such property, products or services are not conveyed, delivered or rendered; (D) any keep-well, make-whole or maintenance of working capital or earnings or similar contract; or (E) any guarantee with respect to any lease or other similar periodic payments to be made by any other person; and (xii) any other material contract whether or not made in the ordinary course of business. 9 Section 4.14. Operations of Quantum. Since the latest filing date of Quantums Reports, Quantum has not: (a) amended its Articles of Incorporation or Bylaws or merged with or into or consolidated with any other person or entity, subdivided or in any way reclassified any shares of its capital stock or changed or agreed to change in any manner the rights of its outstanding capital stock or the character of its business; (b) issued, reserved for issuance, sold or redeemed, repurchased or otherwise acquired, or issued options or rights to subscribe to, or entered into any contract or commitment to issue, sell or redeem, repurchase or otherwise acquire, any shares of its capital stock or any bonds, notes, debentures or other evidence or indebtedness; (c) declared or paid any dividends or declared or made any other distributions of any kind to its shareholders; (d) made any change in its accounting methods or practices or made any change in depreciation or amortization policies, except as required by law or generally accepted accounting principles; (e) made any loan or advance to any of its shareholders or to any of its directors, officers or employees, consultants, agents or other representatives, or made any other loan or advance, otherwise than in the ordinary course of business; (f) sold, abandoned or made any other disposition of any of its assets or properties; (g) granted or suffered any lien on any of its assets or properties; (h) entered into or amended any contracts to which it is a party, or by or to which it or its assets or properties are bound or subject which if existing on the date hereof would be required to be disclosed in Schedule 4.13; (i) made any acquisition of all or a substantial part of the assets, properties, securities or business of any other person or entity; (j) paid, directly or indirectly, any of its material liabilities before the same became due in accordance with its terms or otherwise than in the ordinary course of business; (k) terminated or failed to renew, or received any written threat (that was no subsequently withdrawn) to terminate or fail to renew, any contract that is or was material to the assets, liabilities, business, property, operations, prospects, results of operations or condition (financial or otherwise) of Quantum; or (l) except for the Support Services Agreement entered into with Strands Management Company LLC on January 8, 2009 and the Engagement Agreement entered into with Monarch Bay Associates LLC, to serve as placement agent for the Companys aforementioned offering of 10 2,000,000 shares of its common stock, entered into any other contract or other transaction that materially increases the liabilities of Quantum. Section 4.15. Absence of Certain Changes. Since the latest filing date of Quantums Reports, there has been no event, change or development which could have a material adverse effect on Quantum. Section 4.16. Material Information. This Agreement, the Schedules attached hereto and all other information provided, in writing, by Quantum or representatives thereof to the Sellers, taken as a whole, do not contain any untrue statement of a material fact or omit to state a material fact necessary to make any statement contained herein or therein not misleading. There are no facts or conditions which have not been disclosed to the Sellers in writing which, individually or in the aggregate, could have a material adverse effect on Quantum or a material adverse effect on the ability of Quantum to perform any of its obligations pursuant to this Agreement. Section 4.17. Brokerage. No broker or finder has acted, directly or indirectly, for Quantum nor did Quantum incur any finders fee or other commission, in connection with the transactions contemplated by this Agreement. ARTICLE V REPRESENTATIONS AND WARRANTIES OF JOHN P. BAUGUES JR. AND TRX John P. Baugues Jr. and TRX represent to Quantum as follows: Section 5.01. Organization, Standing and Authority; Foreign Qualification. Each of PRCC, PRH and CCH is a limited liability company duly organized, validly existing and in good standing under the laws of the State of Delaware and has all requisite corporate power and authority to own, lease and operate its properties and to conduct its business as presently conducted and as proposed to be conducted and is duly qualified or licensed as a foreign company in good standing in each jurisdiction in which the character of its properties or the nature of its business activities require such qualification. Section 5.02. Authorization. The execution, delivery and performance by Baugues of this Agreement and the consummation of the transactions contemplated hereby have been duly authorized by all necessary action, as the case may be, on the part of Baugues. Baugues has duly executed and delivered this Agreement and this Agreement constitutes a valid and binding agreement of Baugues. The LLC Interests to be transferred to Quantum in accordance with this Agreement have been duly authorized and validly issued, fully paid and non-assessable. Upon transfer of the LLC Interests, no Encumbrance shall exist thereon. Section 5.03. Capitalization of LLCs. (a) PRCCs capitalization consists of, as of the date hereof, two hundred dollars ($200); all of the membership interests in PRCC are duly authorized, validly issued, fully paid and non-assessable. There are no outstanding options, warrants, agreements or rights to 11 subscribe for or to purchase, or commitments to issue any interests in PRCC or any other security of PRCC or any plan for any of the foregoing. (b) None of the interests in PRCC are subject to any option, right of first refusal or any other restriction on transfer, whether by contract, agreement, applicable law, regulation or statute, as the case may be. (c) PRHs capitalization consists of, as of the date hereof, one thousand dollars ($1,000); all of the membership interests in PRH are duly authorized, validly issued, fully paid and non-assessable. There are no outstanding options, warrants, agreements or rights to subscribe for or to purchase, or commitments to issue any interests in PRH or any other security of PRH or any plan for any of the foregoing. (d) None of the interests in PRH are subject to any option, right of first refusal or any other restriction on transfer, whether by contract, agreement, applicable law, regulation or statute, as the case may be. (e) CCHs capitalization consists of, as of the date hereof, eight hundred dollars ($800); all of the membership interests in CCH are duly authorized, validly issued, fully paid and non-assessable. There are no outstanding options, warrants, agreements or rights to subscribe for or to purchase, or commitments to issueany interests in CCH or any other security of CCH or any plan for any of the foregoing. (f) None of the interests in CCH are subject to any option, right of first refusal or any other restriction on transfer, whether by contract, agreement, applicable law, regulation or statute, as the case may be. Section 5.04. Subsidiaries. Neither PRCC, PRH or CCH has any direct or indirect subsidiaries. Section 5.05. Sale of Quantum Shares. Upon completion of the purchase and sale of the Quantum Shares, the Sellers, or their respective assigns, shall be the beneficial and record holder or holders of the Quantum Shares. The Sellers, or their respective assigns are acquiring the Quantum Shares as principals for their own respective accounts to be held for investment purposes only, not for the benefit of any other person and not with a view to the resale, distribution or other disposition of all or any of the Quantum Shares, and is delivering concurrently with this Agreement, a certificate in the form attached to this Agreement as Exhibit A. Section 5.06. Restriction on Quantum Shares. The Sellers hereby consent to Quantum making a notation on its records or giving instructions to any transfer agent of the restricted shares portion of the Quantum Shares in order to implement the restriction on transfer set forth and described herein.
